REVISED SCHEDULE A To the PARTICIPATION AGREEMENT made the 28thday of August, 2007, by and among Allianz Variable Insurance Products Fund of Funds Trust, Allianz Life Insurance Company of North America, and Allianz Life Financial Services, LLC Funds available under the contracts AZL Balanced Index Strategy Fund AZL DFA Multi-Strategy Fund AZL MVP Balanced Index Strategy Fund AZL MVP BlackRock Global Allocation Fund AZL MVP DFA Multi-Strategy Fund AZL MVP Franklin Templeton Founding Strategy Plus Fund AZL MVP Fusion Balanced Fund AZL MVP Fusion Conservative Fund AZL MVP Fusion Growth Fund AZL MVP Fusion Moderate Fund AZL MVP Growth Index Strategy Fund AZL MVP Invesco Equity and Income Fund AZL MVP T. Rowe Price Capital Appreciation Fund Separate Accounts Utilizing the Funds Allianz Life Variable Account B Contracts Funded by the Separate Accounts Allianz Life Variable Account B: Allianz Alterity Allianz Charter Allianz Charter II Allianz Connections Allianz Custom Income Allianz Dimensions Allianz Elite Allianz High Five Allianz High Five Bonus Allianz High Five L Allianz Index Advantage Allianz Retirement Advantage Allianz Retirement Pro Allianz Rewards Allianz Valuemark II Allianz Valuemark III Allianz Valuemark IV Allianz Valuemark Income Plus Allianz Vision Acknowledged: Allianz Variable Insurance Products FundAllianz Life Insurance Company of North of Funds TrustAmerica By:/s/ Mike TanskiBy:/s/ Brian Muench Name:Name: Title:Title: Allianz Life Financial Services, LLC By:/s/ Robert DeChellis Name: Title: 16 Effective as of April 27, 2015
